NRS 207.010(1)(a). Anderson does not allege that the statutes imposing
                  punishment are unconstitutional, and we do not believe that the
                  punishment imposed is so grossly disproportionate to the crime and
                  Anderson's criminal history as to constitute cruel and unusual
                  punishment, see Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284
                  (1996) (quoting CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                  (1979)); see also Ewing v. California, 538 U.S. 11, 29 (2003) (plurality
                  opinion); Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality
                  opinion). We conclude that the district court did not abuse its discretion,
                  and we
                                ORDER the judgment of conviction AFFIRMED. 1




                                          Hardesty



                  Parraguirre                               Cherry


                  cc: Hon. Doug Smith, District Judge
                       Cannon & Tannery
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk


                        'The fast track statement and response do not comply with NRAP
                  3C(h)(1) and NRAP 32(a)(4) because the text is not double-spaced.
                  Counsel for both parties are cautioned that the failure to comply with the
                  formatting requirements in the future may result in the imposition of
                  sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ^-